24 So.3d 847 (2009)
In re Ramon John FONSECA, Jr.
No. 2009-OB-2347.
Supreme Court of Louisiana.
November 23, 2009.

ORDER
Considering the Petition for Reinstatement from Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Ramon John Fonseca, Jr., Louisiana Bar Roll number 26883, be reinstated to the practice of law, *848 subject to the condition that he must execute a new five-year recovery agreement with the Lawyers Assistance Program. Respondent shall fully and completely adhere to all terms of the recovery agreement, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent's compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana